Herein an order was made at Special Term, dated August 3, 1939, and entered September 11,1939, upon a motion of the trustee under a declaration of trust dated January 28,1939, for an order eliminating the extension and modification provisions of the plan of reorganization approved by an interlocutory order dated November 3,1937, and the final order dated January 19,1938, and upon the cross-motion of Del Ritz Holding Company, Inc., for an order directing the trustee to close the extension agreement in compliance with the terms and conditions of the interlocutory order and final order. The order thus made on August 3, 1939, in effect directs that the extension and modification provisions of the interlocutory order and final order be vacated unless within ten days after the service of the order upon the attorney for the owner, with notice of entry thereof, the owner of the mortgaged premises closes such extension; that under the terms of the interlocutory and final orders the owner is required to pay upon closing $308.50 for Federal documentary bond stamps, fifteen dollars for recording fees and seventy-five dollars for fees of trustee’s counsel; that the owner is required to enter into an extension agreement in the form introduced on the hearing of the motion and cross-motion, with the exception of the provision contained in paragraph No. 12 thereof; that the owner shall not be required as a condition precedent to the closing of the extension agreement to pay the fees and disbursements of the attorneys for the promulgating certificate holders; and that the cross-motion of the owner for an order directing the trustee to close the extension agreement is granted to the extent above indicated, but otherwise denied. From that order of August 3,1939, entered September 11, 1939, the owner, Del Ritz Holding Company, Inc., appeals as to each and every part thereof, except that part which requires that the owner is not to pay the fees and disbursements of the attorneys for the promulgating certificate holders as a condition precedent to the closing of the extension agreement herein. Order in so far as appealed from affirmed, with ten dollars costs and disbursements to the respondent trustee, payable by the appellant. The time of the appellant to comply with the terms of the order thus affirmed is extended until ten days after service upon the appellant of the order to be entered hereon, with notice of entry. No opinion. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.